DETAILED ACTION
Applicants claim amendments filed on 9/25/2020 are acknowledged and entered into the record.
Accordingly, Claims 22-46 and will be examined on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatenable over Chamberlain et al. (US Patent 8,088,376 cited on IDS filed 9/25/2020).
The claims are drawn to a variant IgG Fc region comprising two amino acid substitutions relative to a wild-type human IgG Fc region at specific residues 307, 428, 434 and/or 436, wherein the variant IgG has an increased half-life, binding affinity, and efficacy as compared to the wild-type human IgG Fc region.
Chamberlain et al. teach optimized IgG immunoglobulin variants directed to Fc variants of a parent polypeptide including at least one modification in the Fc region of the polypeptide and pharmaceutical compositions comprising said polypeptides for therapeutic purposes.  Chamberlain et al. disclose the variant polypeptides exhibit enhanced binding to FcRn as compared to the parent as well as increased half-life.  Chamberlain et al. disclose some of the following Fc variant modifications: 252Y, 307Q, 308F, 428L, 434M/S.  Chamberlain et al. disclose the engineered variants bind with great affinity to human FcRn binding at pH6.0 relative to wild-type IgG1.
Chamberlain et al. does not specifically teach the combinations of two or more mutations listed in the instant claims. However, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine any two or more of the known mutations for enhancing half-life based on the teachings of Chamberlain et al.  One of ordinary skill in the art would have been motivated to do so and reasonably expect the mutations to perform the same function of enhancing half-life together as they would individually as shown by Chamberlain et al. (ie. 307Q and 434S).
The teachings of Chamberlain et al. specifically point to which amino acids substitutions should be made at particular positions and do NOT teach all 19 amino acids can be substituted at each and every position.  Chamberlain et al. teaches only a few possible substitutions at each location, some as few as 2 amino acid options, as well as which amino acids were preferred or previously shown in the art to increase binding affinity or half-life (see Figures 9&10 of Chamberlain).  For example, Chamberlain et al. cites references showing “M428L increased FcRn binding affinity and increased half-lives in monkeys” and mutating “114 residues, almost exclusively to Ala”, “the largest increase in FcRn binding affinity was seen in one of their mutations to Ala, N434A, which increased FcRn binding affinity by 3.5-fold” (see last paragraph bridging column 2-3 of Chamberlain).  Therefore, it was well known in the prior art that leucine was the preferred substitution at 428 and alanine was the preferred substitution at position 434. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine these two single mutations (428L/434A) for increased binding and half-life, with a reasonable expectation of success. Other obvious combinations based on the data provided in Fig. 9 would be 307Q/434A, 307Q/434S, 252Y/434Y, 252Y/434A. One of ordinary skill in the art would expect the mutations to perform the same function of increasing binding affinity/enhancing half-life together as they would individually as shown by Chamberlain et al.
Chamberlain et al. provides adequate motivation to one of skilled in the art to combine the single mutations taught to increase binding and/or half-life as compared to wild-type, based on the teachings of Chamberlain et al. of synergistic effects from combining the recited single mutations (see Figure 11 and column 41). Not all possible combinations will result in a variant having increased binding and/or half-life, however when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. Additionally, a prior art reference provides an enabling disclosure if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling" Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.

Conclusion
Claims 22-46 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meera Natarajan/Examiner, Art Unit 1643